Case 19-20400 Doc 70 Filed 07/03/19 Entered 07/03/19 17:05:39 Page1of4

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

 

In Re: Chapter 11

DONNA J. BARNES, Case No. 19-20400

Debtor Re: ECF Nos. 63

 

DONNA J. BARNES,

Movant
Vv.

BRETT, MARK,
REINHART FOOD SERVICE, LLC,
RTM CAPITAL PARTNERS, et al.,
SHEM CREEK HAYSTACK, LLC,
SOLAZ, DAN,
UBS,

Respondents

Name ee ee ee ae ee ee ae a ee ae ae a ee Sa ae

 

PRELIMINARY ORDER GRANTING DEBTOR’S AMENDED MOTION
FOR USE OF CASH COLLATERAL

 

Upon consideration of the Debtor’s Amended Motion for Use of Cash Collateral on
Preliminary and Final Basis (the “Motion” ECF No. 63) filed by Donna J. Barnes, debtor and
debtor-in-possession (the Debtor”), by and through her counsel, Reid and Riege, P.C., after due
notice and a hearing, and it appearing to the Court that just cause exists to grant the Motion ona
preliminary basis, it is hereby:

ORDERED, that the Motion is granted; and it is further

ORDERED, that the Debtor is authorized to use the rental income derived from the
Debtor’s property located at 33 Bay Street, Westerly, Rhode Island 02891 (the “Property”)
subject to the claimed secured interests of UBS, and Shem Creek Haystack, LLC (together with
any such other party receiving notice of the Motion which asserts a security interest in the rents
of the Property, the “Secured Creditors”) in the amounts and for the purposes of paying insurance
for the Property and real estate taxes, as set forth in the budget attached hereto through July 23,

2019, and it is further
Case 19-20400 Doc70 Filed 07/03/19 Entered 07/03/19 17:05:39 Page 2of4

ORDERED, that each of the Secured Creditors is hereby granted a post-petition lien upon and
security interest in the Debtor’s assets (excluding all Chapter 5 causes of action), with the same validity,
extent and priority as the pre-petition lien and security interest, if any, of each of the Secured Creditors
pursuant to 11 U.S.C. section 361(2) to the extent of any diminution in the value of each Secured Creditor’s
pre-petition lien and security interest; however, the secured position of the Secured Creditors that existed on
the Filing Date may not be improved by virtue of the granting of the replacement liens as set forth herein;
and it is further

ORDERED, that notwithstanding any provision of this Order, nothing herein shall be deemed to be
an adjudication or a declaration by the Court of rights with respect to the existence, validity, enforceability,
subordination or priority of any liens or security interests granted by the Debtor or allegedly possessed by
any Secured Creditor prior to the Filing Date. This Order does not provide for cross collateralization. This
Order is without prejudice to any party-in-interest challenging the validity of any liens or security interest of
the Secured Creditors; and it is further

ORDERED, that the post-petition liens and security interests of the Secured Creditors are subject
and subordinate to U.S. Trustee fees payable pursuant to 28 U.S.C. section 1930; allowed professional fees
awarded by the Court pursuant to 11 U.S.C. sections 330 and 331; and post-petition taxes; and it is further

ORDERED, that a final hearing on the Motion shall be held on July 23, 2019 at 11:00
a.m. at the United States Bankruptcy Court, 450 Main Street, 7h Floor Courtroom, Room 715B, Hartford,
Connecticut; and it is further

ORDERED, that prior to next Cash Collateral hearing, the Debtor shall cause an appropriate
affidavit to be filed which summarizes the liens/mortgages of record on the subject property by reference
to the holder and obligor, nature and date of the lien, pertinent land recording information and the original
and current amount on the lien. At the hearing, the debtor shall address which liens are subject to bona fide
dispute, which lienholders affirmatively consent and demonstrate that there was good and sufficient
service upon Mr. Barnes, alleged co-owner of the Property, and address his consent or treatment of his

interest under the Cash Collateral Order.

Dated at Hartford, Connecticut this 3rd day of July, 2019.

 
Case 19-20400 Doc 70 Filed 07/03/19 Entered 07/03/19 17:05:39

ESTIMATED
TOTAL INCOME
FROM COTTAGE
RENTAL

ESTIMATED
COTTAGE

COSTS TO BE
PAID

Cleaning Cost*

Management
Fee 10%**
Cable TV

Electricity
{est}

Gas (est)

1% Tax Due (7%
taxes were
prepaid,

Repairs/upkeap

Supplies

 

ESTIMATED
TOTAL COST |
COTTAGE ONLY |

ESTIMATE
ESTATE COSTS

TOBE PAID
Insurance”

Excess |
insurance”

Taxes Past Due
Fire District

Falled Window |
to be Repaiced

Lawn mowing

Pool
Malnienance’**

 

Main House Gas

Malin House
Etectrictty
Garden Mulch

Water Bill

25626, 000/708998 |

Page 3 of 4

 

EXHIBIT A
Estimated Rental Income and Expenses for Cottage: Barnes 33 Bay Street
May June July August September NOTES
1580.64( Actual) 7500 ( actual will 20,800 45,000 2000 Cancel policy is
be close to Before 30 days
estimate) 100% refund
a
Bore ts Gave
400 4200 800 400 400 Cost $200°
cleaning
158 750 2080 4500 40 % of rental
cost
185 185 185 185 ee
250 250 300 300 ~ 200 ** billed to
proeaity asa
‘otal.
) 314 314 314 344 Fulltank
delivered May
$1574 99 divided
among main
usage months
45 75 206 150 30 ~
200 200 400 490 100 | can provide 7
tecelpts as
needed
65,18 120,00 40.00 40,00 40,00 Cleaning Supplies —
Ete, | can provide
4402.18 3094 4027 2989 1269
~~ §913,09 ~ 4795,98 1795.98 1795.98 *For full estate.
66,76 66.76 66.76 68,76:
- 5905.25
600,00
250 250 250 250 250 Also Early Spring
to Fall
500 500 500 500
550 550 650 650 550
32 64
103 206 312 312 206

FOE 99P
Case 19-20400 Doc 70 Filed 07/03/19 Entered 07/03/19 17:05:39 Page 4of4

; May June July August September NOTES
Home 500 800 00 Will provide
Maintenance receipts as

needed

ESTIMATED \ 2305.18 10547 85 1457099 7383.75 5437 74
TOTAL |
COTTAGE AND
ESTATE

I would like to be | *i have not hired a **ihavenothired **** | amthe
able to use cleaning amanagement gardener, house
rental income compeny lam company | am Gleaner,

after expenses | doing all the work managing the laundress, pool

to pay bilis myself property myself, tech etc to keep
associated with our costs down
the estate asa

whole.

w

ASHI QOO/7TONIYE.|
